This defendant was indicted and tried for assault with intent to murder. She was convicted to assault and battery and duly sentenced to imprisonment in the county jail for the term of four months. From this judgment of conviction she appeals, and it is here insisted that the court erred in refusing to allow defendant to show on cross-examination of the injured party, Mrs. Lelon Loftin, and by her husband, W.D. Loftin, that a civil action for $10,000 against this defendant was pending, wherein Mrs. Loftin (the witness) was plaintiff, and that this civil suit was based upon the same act as that complained of in this prosecution.
This insistence is well taken, and the rulings of the court in this connection constituted error to a reversal. This evidence was admissible, and should have been allowed, in order to show bias or interest upon the part of these witnesses, so that their testimony could be weighed and considered by the jury in the light of such bias or interest, if such existed. The general rule is that on cross-examination of a witness, any fact may be elicited which tends to show bias or partiality, and, if the witness denies the fact showing the bias or interest, the cross-examining party may call other witnesses to contradict the witness on this very material question. It cannot be doubted that the bias or interest contemplated by this rule may be engendered by a pecuniary interest, as well as by ill will, hate, or by love or friendship. And certainly if cannot be doubted that the outcome of a criminal prosecution, based upon the same transaction as that of a civil action, would be regarded as having much influence upon the latter. The following authorities sustain the holding here made, and show that error of such nature as to materially affect the substantial rights of this appellant was committed by the court in these several rulings complained of and to which exceptions were duly reserved: Byrd v. State, 17 Ala. App. 301, 84 So. 777; Tapscott v. State (Ala.App.) 88 So. 376;1 Brown v. State (Ala.App.) 90 So. 54;2 Prince v. State, 100 Ala. 144,14 So. 409, 46 Am. St. Rep. 28; Shackleford v. State,147 Ala. 688, 40 So. 665.3 *Page 558 
No other questions are presented. For the errors designated, the judgment of the lower court is reversed, and the cause remanded.
Reversed and remanded.
1 Ante, p. 67.
2 Ante, p. 91.
3 Reported in full in the Southern Reporter; reported as a memorandum decision without opinion in the Alabama Reports.